          Case 2:21-cv-01407-JCM-BNW Document 12
                                              11 Filed 09/15/21
                                                       09/14/21 Page 1 of 3



 1 DICKINSON WRIGHT PLLC
   MICHAEL N. FEDER
 2 Nevada Bar No. 7332

 3 GABRIEL A. BLUMBERG
   Nevada Bar No. 12332
 4 3883 Howard Hughes Parkway, Suite 800
   Las Vegas, Nevada 89169
 5 Tel: (702) 550-4400
   Fax: (844) 670-6009
 6
   Email: mfeder@dickinson-wright.com
 7 Email: gblumberg@dickinson-wright.com

 8 Attorneys for Defendant
   Cox Communications
 9
                                    UNITED STATES DISTRICT COURT
10

11                                       DISTRICT OF NEVADA

12
     LETICIA RODRIGUEZ,                                    Case No. 2:21-CV-01407-JCM-BNW
13
               Plaintiff,          STIPULATION AND [PROPOSED]
14
                                   ORDER EXTENDING TIME FOR COX
15   vs.                           COMMUNICATIONS TO RESPOND TO
                                   PLAINTIFF’S COMPLAINT FOR
16   NATIONAL CONSUMER TELECOM & DAMAGES PURSUANT TO THE FAIR
     UTILITIES EXCHANGE, INC., COX CREDIT REPORTING ACT, 15 U.S.C. §
17   COMMUNICATIONS,               1681 ET SEQ.
18
                                                           (SECOND REQUEST)
19                    Defendants.

20         Defendant Cox Communications (“Cox”), by and through its attorneys, Dickinson Wright
21 PLLC, and Plaintiff Leticia Rodriguez (“Plaintiff”), by and through her attorneys, Krieger Law

22 Group, LLC, stipulate and agree as follows:

23        1.          Plaintiff filed her Complaint for Damages Pursuant to the Fair Credit Reporting
24 Act, 15 U.S.C. § 1681, et seq. (First Request), on July 28, 2021 (the “Complaint”).

25         2.         Plaintiff served Cox on July 30, 2021.
26

27

28

                                                       1
          Case 2:21-cv-01407-JCM-BNW Document 12
                                              11 Filed 09/15/21
                                                       09/14/21 Page 2 of 3



 1         3.      Pursuant to the Stipulation and Order approved by the Court on August 20, 2021,
 2 Cox’s deadline to respond, move or otherwise plead to the Complaint was extended to September

 3 20, 2021.

 4          4.     Plaintiff and Defendant have agreed that Cox shall have a further extension up to
 5 an including October 8, 2021, to respond, move or otherwise plead to the Complaint.

 6          5.     The request for an extension is so that Plaintiff and Cox can review their records
 7 pertaining to the allegations in the Complaint.

 8          6.     This is the second stipulation between Plaintiff and Cox to extend the time for Cox
 9 to respond, move or otherwise plead to the Complaint and it is not being entered into for purposes

10 of any delay.

11   Dated: September 14th, 2021.                        Dated: September 14th, 2021.
12   DICKINSON WRIGHT PLLC                               KRIEGER LAW GROUP, LLC
13
     /s/: Michael N. Feder                               /s/: Shawn Miller
14   MICHAEL N. FEDER                                    DAVID KRIEGER
     Nevada Bar No. 7332                                 Nevada Bar No. 9086
15   GABRIEL A. BLUMBERG                                 SHAWN MILLER
     Nevada Bar No. 12332                                Nevada Bar No. 7825
16
     3883 Howard Hughes Parkway, Suite 800               2850 W. Horizon Ridge Parkway, Suite 200
17   Las Vegas, Nevada 89169                             Henderson, Nevada 89052
     Tel: (702) 550-4400                                 Tel: (702) 848-3855
18   Fax: (844) 670-6009                                 Email: dkrieger@kriegerlawgroup.com
     Email: mfeder@dickinson-wright.com                  Email: smiller@kriegerlawgroup.com
19   Email: gblumberg@dickinson-wright.com
20
     Attorneys for Defendant                             Attorneys for Plaintiff Leticia Rodriguez
21   Cox Communications

22
                                                 ***
23                                              ORDER
24
     IT IS SO ORDERED.
25
                September 15
     DATED: ____________________, 2021
26                                                       _________________________________
                                                         UNITED STATES MAGISTRATE JUDGE
27

28

                                                     2
          Case 2:21-cv-01407-JCM-BNW Document 12
                                              11 Filed 09/15/21
                                                       09/14/21 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2         The undersigned, an employee of Dickinson Wright PLLC, hereby certifies that on the 14th
 3
     day of September, 2021, a copy of STIPULATION AND [PROPOSED] ORDER
 4
     EXTENDING TIME FOR COX COMMUNICATIONS TO RESPOND TO PLAINTIFF’S
 5
     COMPLAINT FOR DAMAGES PURSUANT TO THE FAIR CREDIT REPORTING ACT,
 6
     15 U.S.C. § 1681 ET SEQ., (SECOND REQUEST) was served electronically to all parties of
 7 interest through the Court's CM/ECF system as follows:

 8

 9         DAVID KRIEGER
10         SHAWN MILLER
           KRIEGER LAW GROUP, LLC
11         2850 W. Horizon Ridge Parkway, Suite 200
           Henderson, Nevada 89052
12         Tel: (702) 848-3855
           Email: dkrieger@kriegerlawgroup.com
13
           Email: smiller@kriegerlawgroup.com
14

15         Attorneys for Plaintiff Leticia Rodriguez

16

17                                                         /s/: Dianne Kelling
                                                           An Employee of Dickinson Wright PLLC
18

19

20

21

22

23

24

25

26

27

28

                                                       3
